Citation Nr: 1809743	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right elbow fracture with degenerative joint disease (DJD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a sinus disorder, to include allergic rhinitis.

5.  Entitlement to service connection for lump on right wrist.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

7.  Entitlement to total disability based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge, at which the Veteran elected to proceed without a representative.

The decision below addresses the right elbow, TDIU and sinus disorder claims.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's right elbow flexion is limited to 135 degrees, but there is no further compensable disability of the right elbow.  The disability does not preclude following or securing substantially gainful employment.

2.  There is no allegation that the Veteran's coughing/sneezing, to include allergic rhinitis is related to service.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right elbow fracture with DJD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5206, 5207 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).

3.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Although the Board is remanding other claims for additional development, because there is no reasonable possibility that the development would substantiate the claims decided herein, remand of these claims is not similarly warranted.  38 C.F.R. § 3.159(d). 

I. Increased Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  It has been held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), it was held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), it was held that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's right (non-dominate) elbow disability is currently rated under DC 5206, which provides for a rating based on limitation of flection of the forearm.  For the non-dominate hand, the rating assigned is 40 percent if flexion is limited to 45 degrees; 30 percent if flexion is limited to 55 degrees; 20 percent if flexion is limited to 70 degrees; 20 percent if flexion is limited to 90 degrees; 10 percent if flexion is limited to 100 degrees; and zero percent if flexion is limited to 110 degrees.

The Board has also considered DC 5207, which compensates for limitation of extension.  A 10 percent rating is available where extension of the non-dominate arm is limited to 45 degrees.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Analysis

In his November 2012 claim, the Veteran indicated that doctors have told him that the right elbow disability had gotten worse and that "it was shot;" thus, he wanted it to be reevaluated.  

In December 2012, the Veteran was afforded a VA examination of his elbow.  The examination noted that the disability is the result of a motor vehicle accident during service the result of which the Veteran experienced a fracture of the coronoid process of ulna and evulsion laterally of the epicondyle of the humerus treated with casting.  The Veteran noted increased pain over the past five or six years, particularly when lifting 10 or more pounds or using tools in his trade as an electrician.  Flare-ups did not impact the function of the elbow.

The current diagnoses are residuals of that facture and DJD of the right elbow.  It was noted that the right side is the Veteran's non-dominant hand.  Right elbow flexion was to 135 degrees and extension was to 20 degrees.  Left elbow flexion was to 145 degrees or greater and left elbow extension was to zero degrees.  Repetitive testing did not lead to any loss of range of motion.  Painful motion was noted but with no additional limitations.

As to functional loss of the right elbow, less movement than normal and pain on movement were noted, though no pain was indicated in the range of motion described.  Localized tenderness or pain on palpation of the joint was noted.  Right elbow pain with normal inversion and eversion of the right forearm were noted.

At his Board hearing, the Veteran noted that he has difficulty big chunks of wood into his boiler that he uses as a heater in winter.  He stated that he feels the elbow separate and throb.  He stated that at times the elbow is painful, but at other times it is not.

The Veteran's right elbow disability is rated at 10 percent based on limitation of flexion of the non-dominate hand to 135 degrees and pain on flexion.  See 38 C.F.R. § 38 C.F.R. §§ 4.59, 4.71a, DC 5206; Burton, 25 Vet. App. at 1.   However, higher and additional ratings are not warranted.

Specifically, although the Veteran's right elbow extension is to 20 degrees, a compensable rating under DC 5207is not available unless elbow extension is limited to 45 degrees.  Rather, the Veteran's right elbow disability more nearly approximates a normal elbow under DC 5207 for limitation of extension.  Further, there is no evidence of pain on extension of the elbow.  Rather, by description of his activities, the Veteran experiences pain on lifting objects, an activity requiring flexion of the elbow.  See 38 C.F.R. § 4.71, Plate 1, The Elbow Flexion.

Based on the descriptions of the Veteran's right elbow disability at the December 2013 VA examination, and his testimony at the Board hearing, the Board has an adequate understanding of his limitation of motion and functional limitations such that remand for additional range of motion testing is unnecessary, as he has adequately stated, in narrative form, that his functional limitation occurs during active motion (loading wood into his boiler; using tools).  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016).

As to the issue of a TDIU, in his November 2012 claim, the Veteran indicated that his elbow, low back, ears and coughing/sneezing problems caused him to become unemployable.  Because the sole service-connected disability is presently the right elbow disability, that is the disability the Board will consider in the context of the TDIU claim.

At the Board hearing, the Veteran recalled that he worked as an electrician until retirement at the age of 62.  He receives Social Security income from retirement but not disability.

The December 2012 VA examiner recorded that, from a medical perspective, the Veteran's right elbow disability would cause mild impairment in physical labor such as using hand tools and lifting, and discomfort.

Based on the Veteran's work history of electrician that he was able to perform until retirement, even with the right elbow problems affecting his non-dominant side, and the medical opinion of mild impairment, the Board finds that the disability does not preclude following or securing substantially gainful employment.  Additionally, advancing age cannot form the basis of a TDIU award.  See 38 C.F.R. § 4.19.

The potential for a TDIU based on the service connection claims being remanded is a downstream issue.  Should any other disabilities become service connected in the future, the Veteran may pursue a TDIU if and when the corresponding ratings are assigned.

In sum, the evidence shows that a 10 percent rating is warranted for service-connected right elbow disability, but that the preponderance of the evidence is against the claim for a higher rating including a TDIU.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a higher rating is not warranted.

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Analysis

In his November 2012 claim, the Veteran noted sneezing problems.  He did not reference service.  At the Board hearing, the Veteran noted that he went to a doctor many years before the Board hearing who x-rayed his face and stated that his sinuses were cloudy.  He stated that he paid his bill, left, and does not think he had VA do any follow up of these complaints.  Tenuous as this evidence is, the Board will assume for the purpose of analysis without finding that there is a current condition of a general sinus disorder.

However, while the current disability element has perhaps been established, the Veteran is not claiming that this condition is related to service.  Rather, he testified that he "never had that in service" and that "that's something that's-that somebody said to mention."  Transcript at 8.  Based on this testimony, the Board will find that any sinus disorder that exists is not related to service as the Veteran has specifically indicated that such disorder, if present, is not related to service.  Moreover, the evidence does not otherwise raise a plausible theory for this claim.

In sum, the preponderance of the evidence is against the claim, particularly the in-service element.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, service connection for a sinus disorder is not warranted.


ORDER

A rating in excess of 10 percent for right elbow fracture with DJD is denied.

Service connection for a sinus disorder, to include allergic rhinitis is denied.

A TDIU is denied.



REMAND

A remand of the remaining service connection claims is warranted as the Veteran has not been afforded a VA examination of any of his claimed conditions.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA is to afford the Veteran an examination when there is an indication that a current disability or symptoms indicating a current disability may be related to an in-service event, and no examination has yet been conducted.  It is also necessary to obtain medical opinions as to whether each disorder is related to service.  Each of these three claims meets the low threshold of McLendon.

Low Back

The Veteran has stated that he experiences low back pain.  At the Board hearing, he stated that, after he was lifting a pallet caught on a forklift, he felt a twinge all the way up his back.  He then received an injection and went back to work.  However, afterward, if he moved sideways, the muscles of his back would swell up, and he would experience back pain.

Tinnitus

The Veteran contends that he was exposed to noise in service while serving as a gunner's mate, although his DD 214 lists his military occupational specialty as ordnance mechanic.  He cannot pinpoint when he tinnitus onset.  He also states that, when using a chainsaw after service, he wore hearing protection.  

Right Wrist

The Veteran states that at the same time he injured his right elbow, he also injured his right wrist.  He states that he has a lot of pain in the right wrist and sometimes his hand will lock up.  


Acquired Psychiatric Disorder/Depression

VA treatment records demonstrate that the Veteran has undergone treatment for depression.  Further, the Veteran states that he has been "walking around with the weight of the universe on [his] shoulders" because, "after they hit the tires with them plane," he is "probably responsible for misery and death of people in this country that lived close to me that were my friends."  (Transcript at 8).  He also noted that he "brought an infection home."  More exploration of these statements by the appropriate medical professional is needed for the Board to adjudicate the claim.

Records

The medical records in this case are somewhat sparse.  The RO should also ask the Veteran to submit, or identify and authorize VA to obtain any private treatment records relevant to the remaining claims.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide VA with any relevant private treatment records already in his possession.  At the same time, inform him that, in the alternative, VA can obtain private treatment records and ask him to identify and authorize VA to obtain private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for appropriate VA examinations of his low back disorder, tinnitus, right wrist disorder, and acquired psychiatric disorder (to include depression).  After examination and review of the entire claims file, the clinicians conducting the examinations should answer the following questions as relevant to the examinations they conducted:

(A) For any diagnosed low back disorder, tinnitus, right wrist disorder, and/or acquired psychiatric disorder, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset during service or within one year of service, or is otherwise related to service?

(B) Is it at least as likely as not that the Veteran's right wrist disorder was caused or aggravated by his service-connected right elbow fracture with DJD.

Aggravation is an increase in severity beyond a temporary flare-up or natural progress of the disease.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


